Citation Nr: 0511258	
Decision Date: 04/20/05    Archive Date: 04/27/05	

DOCKET NO.  02-12 791	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE


Entitlement to service connection for post-traumatic stress 
disorder.  


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel





INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

This case was previously before the Board in June 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDING OF FACT

The veteran does not currently suffer from a post-traumatic 
stress disorder.  


CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by active wartime service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  

The notice requirements of the VCAA require the VA to notify 
a veteran of any evidence that is necessary to substantiate 
his claim, as well as evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the case at hand, in correspondence of July 2003, the RO 
provided notice to the veteran regarding the duty to notify 
him of the evidence he must provide, the evidence which the 
VA would obtain on his behalf, and the need to advise VA of 
or submit any evidence that was relevant to the claim.  
Additional correspondence in April 2002 and June 2004 
provided the veteran with the opportunity to submit evidence, 
notified him of what evidence the VA had secured and what 
evidence was still required, and provided notice of who was 
responsible for securing the evidence.  The veteran was also 
provided a Statement of the Case in July 2002, as well as a 
Supplemental Statement of the Case in January 2005, apprising 
him of various VA actions in his case.  

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (hereinafter "the Court") recent holding 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
Veterans Claims Assistance Act (VCAA) notice must be provided 
to a claimant before the initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a claim.  However, 
under the circumstances of this case, the Board is of the 
opinion that the RO's compliance with the VCAA notice 
provisions subsequent to the initial unfavorable decision is 
not prejudicial.  See Pelegrini, supra.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of his claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
was provided every opportunity to submit evidence, and to 
attend a hearing at the RO before a Decision Review Officer, 
or before a Veterans Law Judge at the RO, or in Washington, 
D.C.  He has been provided with notice of the appropriate 
laws and regulations, and given notice of what evidence he 
needed to submit, as well as what evidence the VA would 
secure on his behalf.  Moreover, the veteran was given ample 
time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes service medical records, as well as VA 
treatment records and examination reports.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issue on appeal, and "it is difficult to 
discern what additional guidance the VA could have provided 
to the veteran regarding what further evidence he could 
submit to substantiate his claim."  Conway v. Principi, 353 
F. 3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has had sufficient notice of the type of 
information needed to support his claim, and of the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by the applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issue on appeal.  Accordingly, appellate 
review may proceed without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

Information currently on file is to the effect that, while in 
service, the veteran served as a dental assistant.  
Apparently, the veteran did not serve in the Republic of 
Vietnam.  Awards and commendations given to the veteran 
include the National Defense Service Medal, and the Marksman 
Award (Rifle M-14).  

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of a post-
traumatic stress disorder.  At the time of a service 
separation examination in July 1967, the veteran gave a 
history of difficulty sleeping.  A psychiatric evaluation 
conducted at that time was within normal limits, and no 
pertinent diagnosis was noted.  

On neurologic evaluation conducted as part of a VA fee-basis 
internal medicine examination in December 1998, the veteran 
was alert and well oriented, with memory, behavior, and 
emotional reactions which were all within normal limits.  At 
the time of evaluation, there was no restriction in response 
to social and occupational capacity, and the veteran was able 
to handle his own funds.  

In correspondence of April 2002, it was requested that the 
veteran complete and return the enclosed post-traumatic 
stress disorder questionnaire specifying his inservice 
stressors.  

In April 2002 the RO received VA outpatient treatment records 
covering the period from October 2001 to February 2002, 
showing treatment during that time for various psychiatric 
problems.  In an entry of December 2001, it was noted that 
the veteran, who carried a diagnosis of dysthymic disorder, 
was being referred for medication assessment.  When 
questioned, the veteran stated that, for the past 20 to 25 
years, he had been "angry about everything."  According to 
the veteran, he had been "a fighter" since the age of four.  
The veteran additionally noted that he often became angry on 
those occasions when he would witness "injustices."  On 
mental status examination, the veteran's affect was in the 
constricted range.  His mood was angry, and there was 
evidence of irritability, though with no suicidal or 
homicidal ideation.  The veteran's cognition was intact, and 
his thoughts were goal-directed.  Recommended at the time of 
evaluation was that the veteran continue both medication and 
psychotherapy.  

In June 2004, the RO once again requested that the veteran 
complete a post-traumatic stress disorder questionnaire 
specifying his inservice stressors.  

VA outpatient treatment records covering the period from 
February 2002 to September 2004 show no treatment during that 
time for a psychiatric disorder.  


Analysis

The veteran in this case seeks service connection for post-
traumatic stress disorder.  In that regard, service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that a claimed inservice stressor 
actually occurred.  However, if the claimed stressor is not 
combat-related, the veteran's lay testimony regarding the 
inservice stressor is insufficient, standing alone, to 
establish service connection, and must be corroborated by 
credible evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); Duran v. Brown, 6 Vet. App. 283, 289 (1994).  

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of a post-traumatic stress disorder.  While on 
service separation examination in July 1967, the veteran gave 
a history of difficulty sleeping, a psychiatric evaluation 
conducted at that time was within normal limits, and no 
pertinent diagnosis was noted.  In point of fact, the 
earliest clinical indication of the presence of a psychiatric 
disorder of any kind is revealed by VA outpatient treatment 
records dated in late 2001 and early 2002, more than 30 years 
following the veteran's discharge, at which time there was 
noted a diagnosis of dysthymic disorder.  Significantly, at 
no time, either in service, or thereafter, has the veteran 
been found to be suffering from a post-traumatic stress 
disorder.  Moreover, on no occasion has the aforementioned 
dysthymic disorder been linked to any incident or incidents 
of the veteran's period of active service.  

The Board notes that, based on a review of the evidence of 
record, the veteran did not, in fact, serve in the Republic 
of Vietnam.  Nor did he respond to a request for specific 
stressor information requested by the RO on at least two 
occasions.  To date, there exists no evidence that the 
veteran suffers from a post-traumatic stress disorder, much 
less a post-traumatic stress disorder of service origin.  
Accordingly, service connection for that disorder must be 
denied.  


ORDER

Service connection for a post-traumatic stress disorder is 
denied.  



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


